Citation Nr: 0611634	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  03-22 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for right ear hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran had active service from December 1950 to March 
1954. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

A motion to advance this case on the docket due to the 
veteran's age was granted by the Board in November 2003.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2005).

When this case was before the Board in December 2003, some of 
the issues were decided while the issues of entitlement to 
service connection for right ear hearing loss disability and 
entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD), 
were remanded for further action by the originating agency.  
While the case was in remand status, the veteran's claim for 
service connection for psychiatric disability was resolved by 
a January 2006 rating decision granting service connection 
for depression and PTSD.  

The case has been returned to the Board for further appellate 
action on the issue of entitlement to service connection for 
right ear hearing loss disability.


FINDING OF FACT

Right ear hearing loss disability was not present in service 
and is not etiologically related to service.




CONCLUSION OF LAW

Right ear hearing loss disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for right ear 
hearing loss.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in January 2003, prior to its 
initial adjudication of the claim.  A letter containing 
similar information was also sent in January 2004.  Although 
the appellant has not been provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for the veteran's right 
ear hearing loss.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claim is no more 
than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claim.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran was found to have right ear hearing loss 
disability, as defined above, on a VA examination in March 
2003.  Thus, the presence of a current disability is 
established.  

With respect to whether a disease or injury of the right ear 
was present in service, the Board notes that the veteran was 
treated in September 1951 for a perforated left ear drum.  
There was no mention of a problem with the right ear at that 
time.  In December 1953, the veteran complained of pain in 
the left ear, with a diagnosis of otitis.  There was no 
mention of a problem with the right ear at that time.  At 
separation from service in March 1954, the veteran's hearing 
was found to be normal; chronic otitis media was noted in the 
left ear only.  Thus, there was no diagnosis of a chronic 
disability of the right ear in service, and no finding of 
hearing loss.  

While the veteran's contention that his hearing "was bad 
when [he] came out of the military" is not supported by the 
evidence, he also contends that he was exposed to loud noises 
while on active duty, and that this resulted in his present 
hearing loss.  The veteran's representative has asserted that 
the veteran engaged in combat with the enemy for purposes of 
the combat presumption, 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2005).  However, his service records show 
that his military occupational specialty was a truck driver.  
He did not receive any decorations or awards consistent with 
combat participation, and he was not wounded as a result of 
action with enemy forces.  While the combat presumption does 
not appear to apply in this case, the Board notes that the 
veteran was assigned to an artillery unit, and his exposure 
to noise in service can be conceded.

Even if the Board were to find evidence of combat engagement, 
the Court has held that 38 U.S.C.A. § 1154(b) can be used 
only to provide a factual basis upon which a determination 
could be made that a particular disease or injury was 
incurred or aggravated in service, not to link the claimed 
disorder etiologically to the current disorder.  Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does 
not establish service connection for a combat veteran; it 
aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still generally establish his claim by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events.  
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  In Kessel v. 
West, No. 98-772 (U.S. Vet. App. Sep. 20, 1999), the Court 
affirmed that the 38 U.S.C.A § 1154(b) presumption only 
relates to the question of service incurrence, it does not 
relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in-
service event and the current disability.

With respect to medical nexus, two attempts were made to 
evaluate the veteran's hearing in response to the Board's 
December 2003 remand and to obtain a nexus opinion.  In 
October 2005, the examiner noted that the results were 
severely decreased from a March 2003 audiogram, and at the 
limits of the audiometer; however, this result was 
inconsistent with the veteran's responses outside of the 
testing environment.  The examiner noted that the veteran 
could understand talk-over speech at the same decibel level 
as used in the testing.  

Another attempt was made to evaluate the veteran's hearing in 
January 2006 by the same audiologist.  However, she again 
noted that the veteran behaved inconsistently while 
undergoing testing than in the non-test environment.  She 
stated that he "was not consistent with responses and would 
refuse to respond at [the] limits of the audiometer."  The 
examiner concluded that the veteran's hearing loss (with 
reference to March 2003 findings) was less than as likely as 
not related to his military service.  This conclusion was 
based on her review of the claim file and the normal 
evaluation in May 1955.  

As is clear from the findings of the VA examiner, the veteran 
refused to cooperate on two separate occasions in an attempt 
to evaluate his hearing.  Nevertheless, it was the opinion of 
the examiner that the veteran's right ear hearing loss is not 
related to his military service.  There is no competent 
medical opinion of record that purports to relate the 
veteran's right ear hearing loss to his military service.  In 
essence, the evidence of a nexus is limited to the veteran's 
own statements.  This is not competent evidence of the 
alleged nexus since laypersons, such as the veteran, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board notes in passing that hearing loss is not among the 
diseases presumed to have been incurred in service where 
manifest to a degree of 10 percent within one year from date 
of separation, see 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  The Court has 
specifically held that "hearing loss is not[... ]a chronic 
disease entitled to any presumption of service connection."  
See Cromley v. Brown, 7 Vet. App. 376, 378 (1995).  In any 
event, clinical findings for the right ear in March 1955 and 
May 1955 were normal, and an audiometric evaluation conducted 
in May 1955, although incomplete for VA rating purposes, did 
not indicate such findings as are required for hearing loss 
to be considered a disability or to be evaluated at the 10 
percent level.  Moreover, although the veteran filed a claim 
for service connection for left ear disability in March 1955, 
within a year of separation, he mentioned no symptomatology 
with respect to the right ear.  There is therefore no basis 
to find that he suffered impairment of his right ear hearing 
to the degree required for a 10 percent rating within a year 
of separation.

As the preponderance of the evidence is against a finding 
that the veteran's right ear hearing loss is related to his 
military service, the benefit-of-the-doubt doctrine does not 
apply.  Accordingly, service connection for right ear hearing 
loss disability is not in order.


							(CONTINUED ON NEXT PAGE)



ORDER

Service connection for right ear hearing loss disability is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


